DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The replacement drawing sheets were received on December 10th, 2020. These drawings are unacceptable. Examiner is unable to verify a distinction difference between the original drawings and the replacement drawings.
Response to Amendment
The Amendment filed December 10th, 2020 has been entered. Claims 1-20 are pending. Claims 1, 3-4, 6-7, 10, 13-16 and 18-19 have been amended by the Applicant. Applicant’s amendments have overcome the claim objections.
Drawings
The drawings are objected to because they should of solid black lines. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Allowable Subject Matter
Applicant's amendments and arguments filed December 10th, 2020 were fully considered and are persuasive. 
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art fails to teach or show, alone or in combination, the claimed electrical switch comprising a first fixed contact, a second fixed contact, and a movable knife contact comprising at least one longitudinal pair of blades, where in a switching event, contact with contact portions of the first and/or the second fixed contact, opposite surfaces of the contact portions of the first and the second fixed contact, in the switching event are seated between the blades, comprise a roughened area and an inner surface of each blade comprises a from a surface protruding area, which in the switching event glide over the roughened area, or opposite surfaces of the contact portions of the first and the second fixed contact, which in the switching event are seated between the blades, comprise a from a surface protruding area and an inner surface of each blade comprises a roughened area, which in the switching event glide over a protruding area.
The prior art, either alone or in combination, can be reasonably construed as adequately teaching the above limitations in combination with the remaining claim elements.
Conclusion
This application is in condition for allowance except for the following formal matters, discussed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887.  The examiner can normally be reached on Mon-Fri: 7:30AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833